— Appeal by petitioners, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 20,1984, as denied their application to validate a petition designating Sidney Jonas and Paul Van Blake for party positions in the Liberal Party primary election to be held on September 11, 1984.
Judgment reversed, insofar as appealed from, on the law, without costs or disbursements, application granted, and the Board of Elections is directed to place the names of Sidney Jonas and Paul Van Blake on the appropriate ballots.
Twenty-two signatures were required on petitioners’ designating petition. They submitted 45 signatures on 18 consecutively numbered pages in one volume. The volume also included two unnumbered sheets containing a total of five signatures. The unnumbered sheets and the signatures appearing thereon were not counted in the computation of the total pages and signatures as stated on the cover sheet. Special Term held there were no valid signatures because the inclusion of the unnumbered pages containing signatures constituted a failure to comply with the provisions of subdivision 2 of section 6-134 of the Election Law requiring the consecutive numbering of pages and that the cover sheet state the number of pages and signatures.
We disagree. Under the circumstances, the inadvertent inclusion of superfluous pages and unclaimed signatures constituted inconsequential error. There was substantial compliance with subdivision 2 of section 6-134 of the Election Law (Matter of Rosen v McNab, 25 NY2d 798; Matter of Reed v Power, 37 AD2d 793; Matter of Kantrowitz v Goldin, 47 Misc 2d 658, affd 24 AD2d 735, affd 16 NY2d 841). Bracken, J. P., O’Connor, Niehoff and Boyers, JJ., concur.